Citation Nr: 1123635	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-48 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

5.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1965 to December 1968, including service in the Republic of Vietnam during the Vietnam era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

A hearing was held in January 2011 in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the course of the appeal, in a November 2009 statement of the case (SOC), the RO increased the evaluation of the service-connected PTSD from 30 percent to 50 percent effective on May 30, 2007.  Because a schedular rating higher than 50 percent is available for PTSD, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran did not submit a substantive appeal (VA Form 9) within 60 days after the RO's November 2009 notice of the SOC concerning the issue of entitlement to a higher initial rating for PTSD.  See 38 C.F.R. §§ 20.202, 20.203.  However, the RO listed the issue on the certification worksheet, and the Veteran testified on the issue at the January 2011 hearing.  As such, the Board essentially waived any objections it might have and implicitly accepted the Veteran's appeal.  Based on the foregoing, the Board may fairly construe the Veteran's appeal as encompassing the issue of entitlement to a higher initial evaluation for PTSD. Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) (Board has an obligation to assess its own jurisdiction on appealed claims); see, e.g., Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure by appellant to file a substantive appeal with respect to this claim does not automatically foreclose his appeal, render the claim final, or otherwise deprive the Board of jurisdiction); see, e.g., Beryle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that where Board proceeded to review claims on appeal where no Substantive Appeal was filed, Board implicitly waived the filing requirement of the Substantive Appeal as to those claims).  Accordingly, the Board finds that the issue of entitlement to a higher initial evaluation for PTSD is on appeal.

The issues of entitlement to service connection for hypertension and to a higher initial rating for PTSD will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown to have engaged in combat with the enemy during his period of active service in the Republic of Vietnam.  

2.  The evidence does not demonstrate a right ear hearing impairment meeting the criteria to be considered a disability for VA purposes.  

3.  The Veteran has not been shown to have left ear hearing loss that manifested in service or within one year thereafter or that is related to his military service, including noise exposure.  

4.  The Veteran has been shown to have tinnitus that is related to his military service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in active service, nor may right ear sensorineural hearing loss be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Left ear hearing loss was not incurred in active service, nor may left ear sensorineural hearing loss be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

3.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the decision below, the Board has granted the claim for service connection for tinnitus.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the claims of service connection for hearing loss, the Veteran was sent a letter in July 2007, prior to the initial RO decision on the matter, which fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including his testimony provided at a January 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims decided below.  

The Veteran was also afforded a VA examination in November 2007 to determine whether his claimed hearing loss may be due to active service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examination and medical opinion obtained in this case are more than adequate, as they are predicated on a full reading of the service treatment records as well as on the private and VA medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

At his January 2011 Board hearing, the Veteran questioned the adequacy of the November 2007 VA examination.  However, his hearing testimony makes it clear that any perceived inadequacy in the VA examination is due to his own failure to cooperate with the VA examiner.  Thus, the Board finds no reason to remand for further examination.  See 38 C.F.R. § 3.655; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

Also, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


A.  Hearing Loss

Service connection for hearing loss, in particular, may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for right or left ear hearing loss.  First, pertinent to both claims, the record shows that the Veteran served in the Republic of Vietnam during the Vietnam era.  He testified at his January 2011 Board hearing that he was continuously exposed to the concussive force of tanks firing during service, which is consistent with his official service department records.  

The Veteran's service treatment records (STRs) include the results of a December 1965 enlistment examination.  Audiometry test results at that time were as follows with the results converted to the modern ISO-ANSI standards provided in parentheses:


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
--
0 (5)

At his December 1968 discharge examination, the Veteran denied a history of all pertinent symptoms.  On clinical evaluation, audiometry test results were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
 10
0
0
--
15
LEFT
10
0
0
--
0

Also of record is an April 1968 letter from the Capital Infantry Division, Headquarters of the Republic of Korea Forces, Vietnam.  This letter was directed to the Veteran and expresses appreciation for his efforts during a battle in April 1968 in Bihn Dihn Province, Vietnam.  

Although the Veteran has not been shown  to have hearing loss in service, the Board does find that the evidence establishes that he was exposed to acoustic trauma during service, including during combat in the Republic of Vietnam.  See 38 U.S.C.A. § 1154(b); Libertine, 9 Vet. App. at 524.  However, service connection is not warranted on this basis alone.  The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease the combat veteran's burden of demonstrating the occurrence of some inservice incident to which the current disability may be connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition." Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.  There must still be evidence of a current hearing loss disability shown to be etiologically related to his in-service acoustic trauma.  


Right Ear

Concerning the claimed right ear hearing loss, the post-service evidence includes no hearing evaluation results showing a right ear hearing loss disability as defined in 38 C.F.R. § 3.385.  In fact, the post-service evidence includes a chart listing the results of nineteen audiometry tests from September 1984 through May 2007, which were performed in connection with the Veteran's employment.  This chart lists right ear audiometry test results from September 1984 as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 5
5
0
5
10

The most recent audiometry results listed are from May 2007.  At that time, the Veteran's right ear auditory thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
10

All intervening audiometry results reflect some intermittent worsening of the Veteran's right ear hearing acuity.  Yet, none of the numerous results provided show auditory thresholds meeting the requirements to be considered a disability under 38 C.F.R. § 3.385.  

Likewise, the Veteran underwent a VA examination in November 2007 in connection with his present claim.  At the VA examination, right ear audiometry results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5 
0
0
10
15

Speech recognition scores were 100 percent in his right ear.  Based on these examination results, the VA examiner assessed him as having normal hearing in the right ear.  

The Veteran also underwent a private (non-VA) hearing evaluation in February 2010.  The private examiner listed left ear, but not right ear hearing results, which the Board finds consistent with all prior evaluation results showing normal right ear hearing acuity.  

In summary, with regard to the right ear, the objective auditory thresholds and speech recognition scores do not meet the criteria to be considered an impaired hearing disability for VA purposes under the criteria of 38 C.F.R. § 3.385 at any time during the pendency of the appeal. McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

Although the Veteran is competent to describe his symptoms, such as difficulty hearing, the issue of whether his right ear hearing acuity meets the criteria to be considered a disability under the criteria of 38 C.F.R. § 3.385, is a question that extends beyond a mere description of hearing loss symptoms.  In fact, it requires specific audiologic evaluation testing results.  See 38 C.F.R. § 3.385.  Thus, his opinion is not competent evidence on this question.  Moreover, he has not identified a medical professional's diagnosis of a right ear hearing loss disability meeting the VA criteria for a disability under 38 C.F.R. § 3.385.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has a current diagnosis in this case, the Board finds that the Veteran is not entitled to service connection for right ear hearing loss.





Left Ear

As previously noted, there is no evidence of any hearing loss in service.  Nor is there evidence that left ear hearing loss manifested within one year of service.  In addition, the more probative post-service evidence of record shows that the Veteran's current left ear hearing loss is not related to acoustic trauma during his military service.  

The Veteran testified at his January 2011 Board hearing that he first noticed symptoms during service.  He indicated that he later went to a private doctor after service in approximately December 1968 because he had an earache and his face was swollen.  He stated that the doctor cleaned a bee and dirt out of his ear and that, when the doctor asked where he had been, he answered Vietnam.

The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself. T he Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he first noticed hearing loss in service.  However, this history is not supported by any credible evidence and is of limited probative value. His allegations are inconsistent with the contemporaneous record.  Specifically, there is no documentation showing that he had any complaints, treatment, or diagnosis of such a disorder in service or for many years thereafter.  Moreover, the Veteran specifically denied having a medical history of any hearing loss or ear trouble at the time of his December 1968 separation examination.  Likewise, numerous post-service audiological evaluations were negative for many years, and he was not assessed as having hearing loss until approximately 23 years after his military service.  As such, there is actually affirmative evidence showing that he did not have hearing loss in service or for many years thereafter.   Therefore, the Board finds that the Veteran's reported history regarding the onset of his disorder to be not credible.

In addition, the Veteran informed a VA examiner in November 2007 that he had a history of post-service noise exposure, including occupationally as a mechanic and recreationally as a hunter, with required hearing protection at work and occasional hearing protection while hunting.

The record on appeal includes a September 2007 report, cited above, from the Veteran's employer showing audiometry results from September 1984 to May 2007.  According to the report, the Veteran's left ear hearing acuity in September 1984 was as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
5
10
15
20
15

These results do not demonstrate impaired hearing meeting the criteria of 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  Subsequent audiometry test results from February 1987 and March 1990 likewise did not show impaired hearing meeting the criteria of 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  To the contrary, the first audiometry results satisfying the criteria of 38 C.F.R. § 3.385 to be considered a disability for VA purposes were in May 1991.  At that time, his left ear hearing acuity was as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
5
15
20
20
40

This passage of approximately 23 years between the Veteran's discharge from active service and the first indication of impaired hearing for VA purposes is some evidence against the claim, especially in light of the Veteran's history of post-service noise exposure.  See 38 C.F.R. § 3.304; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Also of record is a May 2007 hearing test from the Veteran's employer, which informed the Veteran that his "hearing test and evaluation did not show any recent ear related problems according to current medical guidelines."  The Board acknowledges that this statement, by implication, could be read as favorable to the Veteran's claim, in that it could indicate that any hearing problems were remote, rather than recent.  This statement is ambiguous, however, because it does not clarify the meaning of "recent."  This lack of clarity renders the probative weight of the statement negligible.  Moreover, the May 2007 report goes on to advise the Veteran that "[t]he test analysis stated herein is a general reference and is not intended or implied to be a substitute for professional medical advice or diagnosis . . .  Any medical referral or recommendation stated in this letter is a suggestion that you should consultation with your personal physician."  Thus, the May 2007 report is too vague to constitute probative evidence supporting the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); See Stegman, 3 Vet. App. at 230.  

In addition, the Veteran underwent a VA examination in November 2007.  The VA examiner noted the Veteran's complaints of noise exposure as an armored tank gunner during service, and the Veteran reported post-service noise exposure, as cited above.  The VA examiner also reviewed the private audiometry results from the Veteran's employer from 1984 to 2007.  In reviewing the STRs, the VA examiner concluded that the entrance and discharge examinations show normal hearing bilaterally.  The Veteran informed the VA examiner that he had an earache at the time of his discharge from service, but did not report it because he wanted to go home.  Instead, he stated that he went to a private doctor, who flushed out red dirt and a bee.  The VA examiner noted that the Veteran did not have any subsequent ear problems.  

The November 2007 VA examiner also reported audiometry results showing left ear hearing acuity as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
5
5
25
55
65

Speech recognition scores were 96 percent in the left ear.  The audiologist diagnosed normal sloping to moderately-severe sensorineural hearing loss in the left ear.  With regard to the etiology of the hearing loss, the VA examiner opined that the hearing loss was not caused by or a result of the Veteran's excessive noise exposure during service.  The VA examiner reasoned that the Veteran's hearing was normal at the time of entrance and discharge from service.  In addition, the post-service hearing screenings from 1984 showed normal hearing bilaterally.  The VA examiner explained that, although the Veteran's hearing would decline as the years went by, particularly in the left ear, this decline did not begin until well after the Veteran's discharge from service. 

The Board finds that the November 2007 VA examiner's opinion is the most probative evidence of record concerning the question of the likely etiology of the Veteran's left ear hearing loss disability.  First, the VA examiner accurately and thoroughly reviewed the pertinent history of the case, including the Veteran's history of noise exposure during service.  Based on this factual foundation, the VA examiner nonetheless reached an unfavorable conclusion, which was clearly and unequivocally expressed, and supported by a reasoned analysis.  In short, the November 2007 VA examiner's opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative value weighing against the claim.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In addition, the Veteran underwent a private evaluation in February 2010.  The private examiner noted the Veteran's complaints of hearing loss since noise exposure in Vietnam, including as a tank commander.  The private examiner also reported that an audiogram showed sensorineural hearing loss in the left ear that was moderate-to-severe with discrimination scores of 76 percent.  The private examiner then provided an opinion regarding the Veteran's tinnitus.  However, no opinion was offered concerning the likely etiology of the Veteran's left ear hearing loss disability.  Thus, the February 2010 evaluation is not pertinent on this question, and it constitutes neither favorable nor unfavorable evidence.   

Finally, the Veteran has also submitted internet articles indicating that hearing loss may be due to military noise exposure.  Although somewhat probative, the Board finds that this evidence is too general and inconclusive to outweigh the more probative opinion of the November 2007 VA examiner.  Importantly in this regard, these articles do not address the specific circumstances of the Veteran's case.  See Sacks v. West, 11 Vet. App. 314, 317 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999). 

Based on the foregoing, the weight of the competent and credible evidence of record, particularly the November 2007 VA examiner's opinion, indicates that the current left ear hearing loss disability is not attributable to service.  Therefore, the Board finds that the preponderance of the evidence of record weighs against the claims of service connection for right ear and left ear hearing loss.  Accordingly, the claims are denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.385.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Tinnitus

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.  He has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his tinnitus resulted.  As discussed above, the Veteran has been shown to have had noise exposure during service, including during combat in Vietnam.  See 38 U.S.C.A. § 1154(b); Libertine, 9 Vet. App. at 524.  The Veteran has also been assessed as having a current diagnosis of tinnitus by medical professionals.

In addition, a private physician provided a medical opinion in February 2010.  He reviewed the pertinent facts of the case, including the Veteran's complaints of tinnitus for 40 years, and then opined that "I think [the Veteran] has bilateral tinnitus.  This is a result of his military experience in Vietnam.  This is a direct result of exposure to combat weapons in uncontrolled circumstances."

The Board finds that the private physician's opinion is probative evidence supporting the claim.  Although the physician characterized his diagnosis in a conjectural manner ("I think"), an overall reading of the opinion shows that the diagnosis was not intended to be equivocal.  Importantly, in this regard, the physician provided a clear and concrete opinion relating tinnitus to the Veteran's acoustic trauma during service.  Accordingly, the Board finds that the private physician's February 2010 opinion is persuasive evidence supporting the claim.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Moreover, there is no medical evidence showing otherwise.  The November 2007 VA examiner stated that she could not resolve the issue without resort to mere speculation due to a lack of information.  The VA examiner explained that she found no information in the claims file, and the Veteran himself was not sure as to the date of onset of tinnitus.  Therefore, the VA examiner simply indicated that the Veteran's tinnitus could have possibly begun after service.  The Board finds that a decision cannot be based on such a speculative opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009);   McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

For the foregoing reasons, the Board finds that the evidence of record is at least in a state of relative equipoise in demonstrating that tinnitus was incurred in service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  



ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is denied. 

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.





REMAND


Upon review, the Board finds that further development is necessary on the claim of service connection for hypertension and the claim for a higher initial evaluation for PTSD.  

With regard to the claimed hypertension, the Veteran contends that the disorder is due to Agent Orange exposure during his verified service in Vietnam.  The Board points out that a final rule was published in August 2010 amending the provisions of 38 C.F.R. § 3.309(e) to establish presumptive service connection for three disorders, including ischemic heart disease, on the basis of herbicide exposure.  The amendment, however, specifically states that the term ischemic heart disease does not include hypertension.  See 38 C.F.R. § 3.309(e), Note 3. 

Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Veteran did submit a May 2008 letter from his private treating physician in which he wrote that it had come to his attention that Agent Orange exposure "does now have the possibility of being an aggravating factor in regards to someone's hypertension.  I think it is impossible for us to say at this time whether the Agent Orange is directly related to hypertension.  However, it does seem reasonable for the treatment of the Veteran's hypertension to be included in his VA services."  This opinion is speculative, but indicates that the Veteran's hypertension may be due to Agent Orange exposure during service.  Therefore, the Board finds that a VA examination and medical opinion are necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the increased rating claim for PTSD, the Veteran last underwent a VA examination to evaluate the severity of his PTSD symptoms in March 2009.  It appears that the Veteran has received treatment since that time and that he is no longer employed.  As such, the evidence suggests that his disorder may have worsened since his last examination.  Therefore, the Board finds that a more recent VA examination would be helpful in ascertaining the current severity and manifestations of his service-connected PTSD.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).


Accordingly, the claims are REMANDED for the following action:


1. After completing any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the likely etiology of his hypertension.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has hypertension that is causally related to the circumstances of his active duty service, to include his Agent Orange exposure during service in Vietnam.  

In making this determination, the examiner is asked to address a private physician's opinion, as expressed in a May 2008 letter currently of record, indicating that the Veteran's Agent Orange may be an aggravating factor for his hypertension.  

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

2.  The RO should also arrange for the Veteran to undergo a VA examination to determine the nature and severity of his service-connected PTSD.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner should provide an assessment of the current nature and severity of the Veteran's PTSD symptomatology.  In doing so, the examiner is asked to report all pertinent findings, including the level of social and occupational impairment, and to estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  

The examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

3.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


